Fourth Court of Appeals
                                San Antonio, Texas
                                    November 27, 2017

                                   No. 04-17-00453-CR

                                  Cody Shane PIEPER,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A16199
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on December 22, 2017. No further extensions, absent extraordinary
circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court